By the Court,

Savage, Ch. J.
The replication is clearly good. It is true that in England an endorsement on the back of a promissory note has been considered part of the note itself—that the note was conditional, and therefore not negotiable under the statute, 4 Campb. 126 ; 4 Barn. Ald. 25 ; Chitty on Bills, 60; but in Sanders & Ogden v. Bacon, 8 Johns. R. 485, this court decided that the endorsement on the back of the note was no part of the note; that its only effect was to show the consideration, and to operate as a notice to any person who might purchase the note. If this court was correct in saying that the endorsement is no part of the note itself, then the demurrer cannot be sustained, for the note on its face is perfect. No injury can accrue to the defendant, as *364he can maleé any defence which he could if the suit was bought jn the name of the payees.
Judgment for plaintiff on demurrer; leave to rejoin on payment of costs.